United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, TRIPLER ARMY
MEDICAL CENTER, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1122
Issued: March 23, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2021 appellant filed a timely appeal from a March 23, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that, following the March 23, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

1

ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury in the performance of duty on January 3, 2021, as alleged.
FACTUAL HISTORY
On January 4, 2021 appellant, then a 58-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on January 3, 2021 she fell due to lightheadedness and hit the floor head
first, the left side of her body, and both knees while in the performance of duty. She stopped work
on the date of the claimed injury. On the reverse side of the claim form, appellant’s supervisor
acknowledged that appellant was injured in the performance of duty.
In support of her claim, appellant submitted discharge instructions dated January 3, 2021
from Dr. Douglas Waffen, a Board-certified emergency medicine specialist. Dr. Waffen
recounted that appellant had experienced a near fainting episode, without loss of consciousness,
which happened when her blood pressure suddenly dropped and not enough blood flowed to the
brain. He listed the causes of sudden blood pressure drop and related that the exact cause of
appellant’s near fainting was unknown. Dr. Waffen diagnosed multiple contusions to the left
periorbital area as well as to the knees.
OWCP received a memorandum dated January 7, 2021 from appellant’s supervisor, A.T.,
which stated that the incident happened in the hallway and that the surface was level and clear
from any obstacles or hazards.
Appellant submitted a medical report dated January 7, 2021 from Dr. Clayton Everline, a
Board-certified sports medicine specialist who noted that appellant had a trip and fall at work and
had fallen head first, impacting her eye. Dr. Everline diagnosed contusion of the left eye,
instability of the left knee joint, post-traumatic osteoarthritis of the left knee, and somatic
dysfunction of the knee region. He also provided appellant with work restrictions.
Appellant submitted an x-ray dated January 7, 2021 from Dr. Thomas Williams, a Boardcertified diagnostic radiologist who diagnosed bilateral knee osteoarthritis.
In reports dated January 15 and February 2, 2021, Dr. Everline related that appellant had
undergone a full cardiac work up and noted assessments, which included aortic valve insufficiency,
unspecified etiology of cardiac valve disease, as well as left eye contusion, left knee joint
instability and post-traumatic osteoarthritis of the left knee.
In a development letter dated February 11, 2021, OWCP advised appellant that additional
factual and medical evidence was necessary to establish her claim. It explained the type of factual
and medical evidence needed and provided her with a questionnaire. The questionnaire noted that
the cause of appellant’s fall was unclear; therefore, appellant was asked to address the
circumstances that caused her to fall, whether she had a history of fainting spells, a heart condition,
or epileptic seizures, whether there was a special hazard or condition, i.e., slippery floor, which
contributed to her fall, and whether she struck anything on the way down. OWCP afforded her 30
days to submit the necessary evidence.

2

In a medical report dated March 3, 2021, Dr. Everline noted that appellant was seen for a
follow-up appointment. He repeated his prior assessments. In a letter dated March 4, 2021,
Dr. Everline related that appellant fell at work on January 3, 2021 and that he had diagnosed
derangement of left knee, post-traumatic osteoarthritis of left knee, and patellar tendinitis of left
knee. He stated that degenerative joint disease is aggravated by prolonged weight-bearing
activities because of the compressive and shear forces applied over the knee during these activities.
In addition, Dr. Everline attested that the force on the knee joint is increased with lifting as well
as walking on an incline or climbing stairs. He opined that given the patient’s history and the
impact with the hospital floor, the incident either caused or aggravated appellant’s diagnosed
medical condition.
By decision dated March 23, 2021, OWCP denied appellant’s claim finding that the
evidence did not support that the injury occurred. It noted that she had alleged on the CA-1 form
that her fall occurred due to light-headedness; however, she had not responded to the questionnaire,
which had asked appellant for further information regarding her medical history of fainting spells,
heart condition, or seizures, as well as details regarding any special conditions, which may have
contributed to her fall. OWCP concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. The second component is

3

Id.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

whether the employment incident caused a personal injury and can be established only by medical
evidence.7
It is a well-settled principle of workers’ compensation law that an injury resulting from an
idiopathic fall where a personal, nonoccupational pathology causes an employee to collapse and
to suffer injury upon striking the immediate supporting surface, and there is no intervention or
contribution by any hazard or special condition of employment, is not within coverage of FECA. 8
Such an injury does not arise out of a risk connected with the employment and is, therefore, not
compensable. 9 However, the fact that the cause of a particular fall cannot be ascertained or that
the reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition.10
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general
rule.11 OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature.12 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proven that a physical condition preexisted and caused the fall.13
ANALYSIS
The Board finds appellant has not met her burden of proof to establish a traumatic injury
in the performance of duty on January 3, 2021, as alleged.
Appellant has not provided sufficient detail to establish that a traumatic incident oc curred
in the performance of duty, as alleged.14 On her Form CA-1 she explained that she experienced

7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

M.A., Docket No. 19-0341 (issued July 10, 2019); H.B., Docket No. 18-0278 (issued June 20, 2018); Carol A.
Lyles, 57 ECAB 265 (2005).
9

Id.; see also D.T., Docket No. 19-1486 (issued January 17, 2020).

10

H.B., supra note 8; M.M., Docket No. 08-1510 (issued November 25, 2008).

11

P.N., Docket No. 17-1283 (issued April 5, 2018); Dora Ward, 43 ECAB 767 (1992).

12

A.B., Docket No. 17-1689 (issued December 4, 2018); P.P., Docket No. 15-0522 (issued June 1, 2016); see
also Jennifer Atkerson, 55 ECAB 317 (2004).
13

P.N., supra note 11; John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

14

See J.W., Docket No. 19-0335 (issued July 2, 2019).

4

light-headedness and fell. OWCP could not determine, based upon appellant’s vague statement,
whether appellant’s fall was idiopathic or otherwise remained unexplained. 15
Appellant was subsequently provided an opportunity to submit evidence to establish how
her alleged injury occurred on January 3, 2021. By development letter dated February 11, 2021,
OWCP requested that she describe the factual circumstances of her injury and provided her with a
factual development questionnaire for completion. Appellant was specifically asked whether she
had any medical conditions, which caused the fall or whether any employing establishment
conditions, such as a wet floor contributed to her fall. She did not respond to the questionnaire
and failed to provide a narrative statement detailing the traumatic incident. The only explanation
appellant provided pertaining to the alleged January 3, 2021 employment incident is a general and
vague statement noted on her Form CA-1. The evidence of record indicates that Dr. Waffen, in
his January 3, 2021 report, assessed that appellant sustained a near fainting episode due to a drop
in blood pressure, and Dr. Everline on January 15, 2021 ordered a cardiac work up, which revealed
aortic valve insufficiency. By failing to describe the employment incident and any employmentrelated circumstances surrounding her alleged injury, appellant has not established that the
traumatic injury occurred in the performance of duty, as alleged. 16 Thus, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on January 3, 2021, as alleged.

15

Id.; see also John R. Black, supra note 13; Judy Bryant, supra note 13; Martha G. List, 26 ECAB 200 (1974).

16

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

